 



Exhibit 10.22

LIONS GATE ENTERTAINMENT CORP.
SHARE APPRECIATION RIGHTS AWARD AGREEMENT

     THIS SHARE APPRECIATION RIGHTS AWARD AGREEMENT (this “Award Agreement”) is
made by and between Lions Gate Entertainment Corp., (the “Corporation”), and
Steve Beeks (the “Grantee”) as of February 2, 2004 to evidence the award (the
“Award”) by the Corporation to the Grantee of the number of share appreciation
rights (the “SARs”) set forth below.



             
Number of SARs:1
    1,000,000     Award Date: February 2, 2004
 
           
Base Price per SAR:1
  $5.20     Expiration Date: February 2, 2009

Vesting1,2

25% of the total number of SARs subject to the Award shall become vested on the
Award Date, and 25% of the total number of SARs subject to the Award shall
become vested on each of the first, second and third anniversaries of the Award
Date.



     The Award is subject to the Terms and Conditions of Share Appreciation
Rights (the “Terms”) attached to this Award Agreement and incorporated herein by
this reference. The Award has been granted to the Grantee in addition to, and
not in lieu of, any other form of compensation, equity rights, incentive awards
or employee benefits otherwise payable or to be paid to the Grantee pursuant to
the Employment Agreement. The parties agree to the terms of the Award set forth
herein, and the Grantee acknowledges receipt of a copy of the Terms.

“GRANTEE”

/s/ Steven P. Beeks
Signature

Steven P. Beeks
Print Name

LIONS GATE ENTERTAINMENT CORP.

By: /s/ Wayne Levin
Its: GC

CONSENT OF SPOUSE

     In consideration of the Corporation’s execution of this Award Agreement,
the undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof.

     
/s/ Pamela H. Beeks
  2/11/04
Signature of Spouse
  Date

 

1   Subject to adjustment under Section 4.1 of the Terms.

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF SHARE APPRECIATION RIGHTS



1.   Vesting; Limits on Exercise.

     As set forth on the cover page of this Award Agreement, the SARs shall vest
and become exercisable in percentage installments of the aggregate number of
SARs subject to the Award. The SARs may be exercised only to the extent the SARs
are then vested and exercisable.



  1.1   Cumulative Exercisability. To the extent that the SARs are vested and
exercisable, the Grantee has the right to exercise the SARs (to the extent not
previously exercised), and such right shall continue until the expiration or
earlier termination of the SARs.     1.2   Minimum Exercise. No fewer than 100
SARs may be exercised at any one time, unless the number exercised is the total
number of SARs that are exercisable at the time they are exercised.



2.   No Employment or Service Commitment.

     Except as otherwise specifically provided in the Award Agreement, including
paragraph 4.3.3, below, the vesting schedule requires continued employment
through each applicable vesting date as a condition to the vesting of the SARs
and the rights and benefits under this Award Agreement. Except as otherwise
specifically provided in the Award Agreement, including paragraph 4.3.3, below,
employment for only a portion of the vesting period, even if a substantial
portion, will not entitle the Grantee to any proportionate vesting or avoid or
mitigate a termination of rights and benefits upon or following a termination of
employment.

     Nothing contained in this Award Agreement constitutes an employment or
service commitment by the Corporation or Employer, affects the Grantee’s status
as an employee who is subject to termination without Cause, confers upon the
Grantee any right to remain in the employ or service of the Corporation or
Employer, interferes in any way with the right of the Corporation or Employer at
any time to terminate such employment or service, or affects the right of the
Corporation or Employer to increase or decrease the Grantee’s other
compensation; subject in each case to any independent rights the Grantee may be
entitled to under the Employment Agreement or any other separate employment or
service contract, employment-related agreement or arrangement other than this
Award Agreement.



3.   Exercise and Payment of SARs.



  3.1   Method of Exercise. The SARs shall be exercisable by delivery to the
Corporation of an executed Exercise Agreement substantially in the form attached
hereto as Exhibit A or such other written reasonable form as from time to time
may be required by the Corporation (the “Exercise Agreement”).     3.2   Payment
of SARs.



  3.2.1   Amount. Upon the exercise of the SARs and the attendant surrender of
an exercisable portion of the Award, the Grantee will be entitled to receive

1



--------------------------------------------------------------------------------



 



payment of an amount (subject to the tax withholding provisions of Section 3.3)
determined by multiplying:



  (a)   the difference (but not less than zero) obtained by subtracting the Base
Price of the SARs being exercised from the per-share Fair Market Value (as
defined below) of the common shares of the Corporation (the “Common Shares”) as
of the date of exercise, by     (b)   the number of SARs being exercised.



  3.2.2   Form of Payment. Subject to Section 3.2.3, payment of the amount
determined under Section 3.2.1 will be paid in cash or cash equivalent (i.e.,
certified, cashier’s or Corporation check) as soon as administratively
practicable after the applicable exercise date of the SARs.     3.2.3  
Corporation Right to Defer Payment and Pay in Installments. If the amount due to
the Grantee for the exercise of an SAR exceeds an amount determined by the Board
of Directors of the Corporation (the “Board”) to be necessary to maintain in the
business of the Corporation, the Corporation may, in its discretion, elect to
pay such amount due in up to three annual installments. If the Corporation so
elects, the first installment shall be paid within 90 days of the date of such
SAR exercise (the “First Delivery Date”), the second installment shall be paid
(with interest on the unpaid principal amount accruing from the First Delivery
Date) on the first anniversary of the First Delivery Date, and the third
installment shall be paid (with interest on the unpaid principal amount accruing
from the first anniversary of the First Delivery Date) in the same manner on the
second anniversary of the First Delivery Date. Interest on unpaid principal
amounts shall accrue at a variable annual rate equal to the prime rate of the
Corporation’s primary bank lender (“Prime”) determined as of the beginning of
each 12-month period (commencing on a delivery date) included in the deferred
payment period.     3.2.4   SARs Not Funded. SARs payable under this Award
Agreement will be paid from the general assets of the Corporation, and no
special or separate reserve, fund or deposit will be made to assure payment of
the SARs. Neither this Award Agreement nor any action taken pursuant to the
provisions of this Award Agreement will create, or be construed to create, a
trust of any kind or a fiduciary relationship between the Corporation and
Grantee (or any other person). To the extent that Grantee (or any permitted
transferee) acquires a right to receive payment pursuant to any SAR hereunder,
such right will be no greater than the right of any unsecured general creditor
of the Corporation.     3.2.5   Definition of Fair Market Value. For purposes of
this Award Agreement, “Fair Market Value” means the weighted average price per
share of the Common Shares on the principal stock exchange upon which the Common
Shares are listed or upon which the Common Shares have been approved for listing
(the “Stock Exchange”) for the five days on which Common

2



--------------------------------------------------------------------------------



 



Shares were traded immediately preceding the date in respect of which Fair
Market Value is to be determined. If the Common Shares are not listed and posted
for trading on a Stock Exchange on such date, the Fair Market Value shall be
such price per Common Share as the Board, acting in good faith, may determine.



  3.3   Tax Withholding. Upon payment of any SAR, the Corporation may deduct
from any amount payable in cash the amount of any taxes which the Corporation
may be required to withhold with respect to such payment. In the event that the
Corporation is not permitted to satisfy such tax obligations in such manner, or
should any tax withholding obligation arise upon the grant or vesting of any
SAR, the Corporation may require the Grantee (or his personal representative or
his beneficiary, in the case of the Grantee’s disability or death, as the case
may be) to pay or provide for payment of the amount of any taxes which the
Corporation may be required to withhold with respect to such SAR event or
payment.



4.   Adjustments; Termination of Employment.



  4.1   Adjustments. Upon or in contemplation of any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any amalgamation, merger, combination,
consolidation or other reorganization; any split-up; spin-off, or similar
extraordinary dividend distribution (“spin-off”) in respect of the Common Shares
(whether in the form of securities or property); any exchange of Common Shares
or other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Shares; or a sale of
substantially all the assets of the Corporation as an entirety (“asset sale”);
then the Corporation shall, in such manner, to such extent (if any) and at such
time as it deems appropriate and equitable in the circumstances:



  •   in any of such events, proportionately adjust (i) the number of SARs
subject to any or all outstanding SARs or that thereafter may be made subject to
such SARs, or (ii) the Base Price and/or the methodology for determining Fair
Market Value with respect to any or all outstanding SARS, or     •   in the case
of a reclassification, recapitalization, amalgamation, merger, consolidation,
combination, or other reorganization, spin off or asset sale, make provision for
a cash payment or for the substitution or exchange of any or all outstanding
SARs.



    In any of such events, the Corporation may take such action prior to such
event to the extent that the Corporation deems the action necessary to permit
the Grantee to realize the benefits intended to be conveyed under the Award.  
4.2   Change in Control.



  4.2.1   Possible Early Termination of Accelerated SARs. The Corporation may
deem the SARs to have been exercised (in which case, the outstanding and
otherwise unvested SARs shall be deemed to be fully vested and so

3



--------------------------------------------------------------------------------



 



exercised) upon or immediately prior to any of the following events: (a) a
dissolution of the Corporation, (b) an event described in Section 4.1 that the
Corporation does not survive, or (c) the consummation of a Change in Control
Event approved by the Board. In such event, the SARs shall terminate and the
Grantee’s right with respect to this Award thereafter shall be only the right
that the Grantee has to receive the payment due to the Grantee (if any) pursuant
to Section 3.2 with respect to such deemed exercised and terminated SARs.



  4.2.2   Definition of Change in Control Event. “Change in Control Event” means
any of the following:



  (a)   The acquisition by any “Person” (an individual, entity or group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (1) the then-outstanding common shares of the Corporation (the
“Outstanding Common Shares”) or (2) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Voting Securities”).     (b)  
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities that were the beneficial
owners of, the Outstanding Common Shares of the Corporation, and the Outstanding
Voting Securities of the Corporation, immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction owns the Corporation or all or substantially all of the assets of
the Corporation assets directly or through one or more subsidiaries).



4.3   Effect of Termination of Employment on Outstanding SARs.



  4.3.1   Dismissal for Cause. Subject to earlier termination on the Expiration
Date of the Award or pursuant to Section 4.2, if the Grantee’s employment by
Employer is terminated by the Corporation or Employer for Cause (as

4



--------------------------------------------------------------------------------



 



defined in the Employment Agreement), the Award and all SARs subject to the
Award will terminate on the date of the Employment Severance Date, whether or
not then vested andor exercisable.



  4.3.2   Termination for Any Reason other than Cause and other than by the
Employer or Corporation without Cause.

     Subject to earlier termination on the Expiration Date of the Award or
pursuant to Section 4.2, if the Grantee’s employment by Employer or the
Corporation terminates for any reason (including for Good Reason (as such term
is defined in the Employment Agreement)) other than (i) by the Corporation or
Employer for Cause, or (ii) by the Corporation or the Employer without Cause,
the following shall govern:



  (a)   the Grantee will have until the date that is six months after the
Employment Severance Date to exercise any or all of the SARs to the extent that
such SARs are vested on the Employment Severance Date;     (b)   the SARs, to
the extent not vested on the Employment Severance Date, shall terminate on the
Employment Severance Date; and     (c)   the SARs, to the extent exercisable for
the six month period following the Employment Severance Date and not exercised
during such period, shall terminate at the close of business on the last day of
the six month period.

If the termination of the Grantee’s services to Employer is a result of the
Grantee’s death, the SARs may be exercised only by the person or persons to whom
the Grantee’s rights under the Award pass by the Grantee’s will or applicable
laws of descent and distribution and only to the extent that the Grantee was
entitled to exercise such SARs at the date of his death.



  4.3.3   Termination for by the Employer or the Corporation without Cause.

Subject to earlier termination on the Expiration Date of the Award or pursuant
to Section 4.2, notwithstanding anything to the contrary, if the Employer
terminates Executive’s employment without Cause, then, to the extent not vested,
Executive’s SARs shall continue to vest in accordance with the terms of this
Award Agreement; specifically, 25% of the total number of SARs shall become
vested on the Award Date, and 25% of the total number of SARs shall become
vested on each of the first, second, and third anniversaries of the Award Date.



5.   Non-Transferability and Other Restrictions.

     The Award and any other rights of the Grantee under this Award Agreement
are nontransferable and exercisable only by the Grantee, except that such
transfer and exercise restrictions shall not apply to:

5



--------------------------------------------------------------------------------



 



  •   transfers to the Corporation;     •   the designation of a beneficiary to
receive benefits if the Grantee dies or, if the Grantee has died, transfers to
or exercises by the Grantee’s beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution;     •   if the Grantee has suffered a disability, permitted
transfers or exercises on behalf of the Grantee by the Grantee’s duly authorized
legal representative; or     •   transfers pursuant to a qualified domestic
relations order.



6.   Securities Law Compliance.

     The Grantee acknowledges that the Award and the SARs subject to the Award
are not being registered or qualified under applicable securities laws based, in
part, in reliance upon an exemption from registration and qualification under
such laws. The Grantee by executing this Award Agreement hereby makes the
following representations to the Corporation and acknowledges that the
Corporation’s reliance on such securities law exemptions from registration and
qualification is predicated, in substantial part, upon the accuracy of these
representations:



  •   The Grantee has an individual net worth, or joint net worth with his
spouse, of more than $1,000,000; or has had individual net income in excess of
$200,000 in each of the two most recent years (or joint net income with his
spouse in excess of $300,000 in each of those years) and reasonably expects to
reach that same income level in the current year.     •   The Grantee is aware
that the SARs may be of no practical value, that any value they may have depends
on their vesting and exercisability as well as an increase in the Fair Market
Value of the underlying Common Shares to an amount in excess of the Base Price.



7.   Legal Compliance.

     The granting, vesting, exercise and payment of SARs under this Award
Agreement are subject to compliance with all applicable laws, rules and
regulations (including but not limited to securities laws) and to such approvals
by any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Corporation, be necessary or advisable in connection therewith.



8.   Notices.

     Any notice to be given under the terms of this Award Agreement or the
Exercise Agreement shall be deemed to have been well and sufficiently given if
mailed by prepaid registered mail, telexed, telecopied, telegraphed, or
delivered, if to the Corporation, at its principal office to the attention of
the Secretary, and if to the Grantee, at the Grantee’s last address on the
payroll records of the Corporation, or at such other address as each party may
from time to time direct in writing. Any such notice shall be deemed to have
been received, if mailed, telexed, telecopied, or telegraphed, forty-eight hours
after the time of mailing, telexing, telecopying, or telegraphing, and if
delivered, upon delivery. If normal mail service is

6



--------------------------------------------------------------------------------



 



interrupted by a labour dispute, slowdown, strike, force majeure, or other
cause, a notice sent by mail shall not be deemed to be received until actually
received, and the party giving such notice shall use such other services as may
be available to ensure prompt delivery or shall deliver such notice.



9.   Entire Agreement.

     This Award Agreement, together with the form of Exercise Agreement attached
hereto and the Employment Agreement, together constitute the entire agreement,
and supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. This Award Agreement
and the Exercise Agreement may be amended only by a written instrument signed by
both the Grantee and the Corporation. The Corporation may, however, unilaterally
waive any provision hereof or of the Exercise Agreement in writing to the extent
such waiver does not adversely affect the interests of the Grantee hereunder,
but no such waiver shall operate as or be construed to be a subsequent waiver of
the same provision or a waiver of any other provision hereof.



10.   No Privileges of Share Ownership.

     SARs are used solely as a device for determining the cash benefits (if any)
to be paid to the Grantee in accordance with the terms of this Award Agreement.
The Grantee shall not be entitled to any voting, dividend, or other shareholder
rights, or financial equivalents thereof, with respect to SARs. Unless otherwise
provided by the Board, no payment, nor any other adjustment, will be made with
respect to any outstanding SAR.



11.   Governing Law; Captions; Language; Corporate Powers; Other Benefits.

     This Award Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of California without regard to conflict
of law principles thereunder. Captions and headings are given to the sections
and subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings will not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
hereof.

     The parties hereto have requested that this Award Agreement and the
certificates, documents or notices relating thereto be drafted in the English
language.

     The existence of the Award and this Award Agreement shall not affect or
restrict in any way the right or power of the Board or the shareholders of the
Corporation to make or authorize any adjustment, recapitalization,
reorganization or other change in the Corporation’s capital structure or its
business, any merger or consolidation of the Corporation, any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the
Corporation’s capital stock or the rights thereof, the dissolution or
liquidation of the Corporation or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding.

     Payments and other benefits received by the Grantee made pursuant to this
Award Agreement shall not be deemed a part of the Grantee’s regular, recurring
compensation for purposes of the termination, indemnity or severance pay law of
any country or state and shall not be included in, nor have any effect on, the
determination of benefits under any other employee

7



--------------------------------------------------------------------------------



 



benefit plan or similar arrangement provided by the Corporation, Employer or one
of their affiliates unless expressly so provided by such other plan or
arrangements.

(Remainder of Page Intentionally Left Blank)

8



--------------------------------------------------------------------------------



 



EXHIBIT A

LIONS GATE ENTERTAINMENT CORP.
SHARE APPRECIATION RIGHTS EXERCISE AGREEMENT

     The undersigned (the “Purchaser”) hereby irrevocably elects to exercise
his/her; right, evidenced by that certain Share Appreciation Rights Award
Agreement dated as of
                                                             (the “Award
Agreement”), to exercise
                                                             SARs (as such term
is defined in the Award Agreement) (subject to applicable withholding taxes
pursuant to Section 3.3 of the Award Agreement).

     The Purchaser acknowledges that all of his rights are subject to, and the
Purchaser agrees to be bound by, all of the terms and conditions of the Award
Agreement, which is incorporated herein by this reference. If a conflict or
inconsistency between the terms and conditions of this Exercise Agreement and of
the Award Agreement shall arise, the terms and conditions of the Award Agreement
shall govern. The Purchaser acknowledges reading and understanding these
documents and having an opportunity to ask any questions that he may have had
about them.

“PURCHASER”

                                                            
Signature

                                                            
Print Name

                                                            
Date

ACCEPTED BY:
LIONS GATE ENTERTAINMENT CORP.

By:                                                             

Its:                                                             

(To be completed by the Corporation after the satisfaction of applicable
withholding taxes has been verified.)

9